FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 2, 2021

                                      No. 04-21-00334-CV

        IN THE INTEREST OF L.J.C., X.I.C., Z.S.C., E.A.C., L.C.C., AND A.R.G.

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA00922
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

      This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The reporter’s record was due August 20, 2021, and the appellant is
presumed indigent.

       Court reporter Elva G. Chapa has filed a notification of late reporter’s record, requesting
an extension until September 13, 2021 to file the reporter’s record. We GRANT her request and
ORDER her to file the reporter’s record on or before September 13, 2021.

        Court reporter Blanca Espericueta has also filed a notification of late reporter’s record,
requesting an extension to September 7, 2021. We GRANT her request and ORDER her to file
the reporter’s record on or before September 7, 2021.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court